Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Trowell et al. (US 2012/0077210) is considered to be the closest prior art of record.  Trowell et al teach throughout the publication a method and composition comprising at least one G protein coupled receptor embedded in a lipid bilayer, and which is capable of binding the compound, and optionally at least one accessory molecule that directly or indirectly binds an intracellular loop and/or the C-terminus of the G protein coupled receptor, wherein the G protein coupled receptor comprises one or more subunits that are the same or different, and wherein the G protein coupled receptor, and/or accessory molecule when present, in combination comprise a bioluminescent protein and an acceptor molecule, such that after providing a substrate of the bioluminescent protein, and allowing the bioluminescent protein to modify the substrate, the modulation of the bioluminescent resonance energy transfer (BRET) between the bioluminescent protein and the acceptor molecule can be determined, wherein the spatial location and/or dipole orientation of the bioluminescent protein relative to the acceptor molecule is altered when the compound binds the G protein coupled receptor (paragraphs 0012-0016). While Trowell is focused on the binding of the G protein coupled receptor, the reference fails to teach that the molecule comprises a protease cleavable domain, the protease being capable of cleaving a milk protein. Given the binding schematics of Trowell, one skilled in the art would not have had a reasonable expectation of success in substituting a protease cleavable domain wherein the protease is capable of cleaving a milk protein for use with the chemiluminescent donor domain and acceptor domain of Trowell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641